DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7 and 8 objected to because of the following informalities:  
Claim 1: “0-1000pa” is a typo of –0 to 1000Pa— (capitalize P for pascals).
Claim 7: in line 8, “170°Cat” is a typo of –170°C at— (space between temperature and “at”).
Claim 8: in line 8, “160°Cat” is a typo of –170°C at— (space between temperature and “at”).
Claims 7 and 8: use “is separated” and “was separated” interchangeably. The office recommends use of “is separated” (i.e. maintaining present tense) throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the column" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the range “content of normal alkane…to 95% or more” is unclear because it lacks the necessary units, i.e. is it a wt%, vol%, etc? The office has interpreted the claim as if the range is in percentage by weight.
Claim 7 recites the limitation "the fraction at the temperature of 280-300°C" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fraction at the temperature of 300-315°C" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fraction at the temperature of 315-330°C" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 7, use of the phrase “can be” in the last two lines makes it unclear whether or not the limitation is required by the claim.
Claim 8 recites the limitation "the fraction at the temperature of 350-375°C" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fraction at the temperature of 375-400°C" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the fraction at the temperature of 400-425°C" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 8, use of the phrase “can be” in the last two lines makes it unclear whether or not the limitation is required by the claim.
Regarding claim 9, it is unclear what is meant by “wherein the carbon number of each phase-change wax product is 3-5,” given that such a low carbon number range would not be considered a wax product by a person of ordinary skill in the art. The office believes Applicant intended carbon number distribution range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pouw et al (US 2015/0034528).
Regarding claim 1, Pouw discloses a method of producing phase change wax products comprising:
refining a Fischer-Tropsch (F-T) synthesis wax raw material via a hydrogenation reaction to obtain a refined F-T wax (see [0028]; [0033]-[0034]); and
subjecting the refined F-T wax to distillation to obtain phase change wax products (see [0031]-[0035]; [0037]; Table 1).
Distillation may be under reduced pressure (see [0027]). Pouw discloses a wax product comprising 16 to 18 carbon atoms and a wax product comprising 18 to 20 carbon atoms. The former is obtained at a temperature in the top of the column between 220 to 230°C and the latter is obtained at a temperature in the top of the column between 225 and 240°C (see [0034]-[0035]). The distillation range of the wax products previously discussed are inherently within the claimed range. The phase change enthalpy value (latent heat) of the phase change products is between 180 and 210 J/g (see [0014]; [0017]), within the claimed range.
Pouw differs from the instant claims in that the reference does not explicitly disclose (1) a distillation pressure in the range of 0-1000 Pa; and (2) continuously increasing the operation temperature at the top of the distillation column.
However, as noted above, Pouw discloses operating at reduced pressure and further discloses different column top temperatures depending on the phase change wax product being separated (see [0027]; [0034]-[0035]). In this regard, determining the optimum operating conditions, including pressure and temperate, which is associated with the maximum separation efficiency according to the desired end product, i.e. the carbon number range of the phase change material, amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed operating conditions are not considered to patentably distinguish the instant claims over the Pouw reference. Additionally, adapting the distillation conditions to continuously increase the temperature is an obvious modification to the Pouw reference in light of the disclosure therein, wherein the reference discloses separation of increasing carbon number range products at increasing column top temperature. Adapting to a continuous separation embodiment as claimed is obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.04 V E.
Regarding claim 2, Pouw discloses wherein the operation temperature of the hydrogenation reaction is 150 to 325°C and the pressure is 5 to 120 bar (see [0029]), overlapping the claimed ranges.
Regarding claim 3, Pouw discloses wherein the F-T paraffin wax has a melting point in the range of 10-50°C (see [0019]), thus teaching a freezing point overlapping with that claimed.
Regarding claim 4, Pouw discloses wherein the method comprises, before reduced pressure distillation, reducing the content of isomeric-hydrocarbon in the refined F-T wax to increase the content of normal alkane in the raw material to 95 wt% or more (see [0023]-[0024]).
Regarding claims 7 and 8, Pouw discloses adjusting distillation conditions, including temperature and pressure, to obtain phase change wax products having set carbon number ranges (see [0034]-[0035]). The office notes that the corresponding melting point is an inherent property of the phase 
While Pouw does not explicitly disclose the identical pressure and temperature conditions to obtain the various products claimed, a person of ordinary skill in the art, armed with the disclosure of Pouw, would readily optimize the distillation conditions thereof to obtain phase change products as desired, according to market demand and the intended end use. Given that Pouw discloses the same type of material being subjected to the same or substantially similar refining and separation steps, tailoring the process to obtain products as claimed amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed distillation conditions and resulting product properties are not considered to patentably distinguish the instant claims over the Pouw reference.
Regarding claim 9, Pouw discloses wherein the carbon number distribution range of each phase change wax product is 3 (see [0034]-[0035], teaching C16-C18 and C18-C20 products).
Regarding claim 10, Pouw discloses wherein the phase change temperature of the phase change wax products is 10-50°C (see [0016]), within the claimed range.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pouw, as applied to the claims above, in view of Sun et al (CN 107523339).
Sun is cited from the English machine translation, provided herewith.
Regarding claims 5 and 6, Pouw does not disclose reducing the content of isomeric hydrocarbons by sweating or solvent deoiling.
In this regard, it is known in the art to subject hydrogenated F-T waxes to sweating in order to improve energy storage properties for use as a phase change material. This includes reducing the isomeric hydrocarbon content (see p. 4, paragraph beginning “Sweating separation method” and “In 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Pouw by subjecting the F-T wax to sweating, as suggested by Sun, in order to improve the energy storage properties of the phase change material product(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Renee Robinson/Primary Examiner, Art Unit 1772